Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno, WO2015170556.
Regarding claim 6, Mizuno discloses the carrier for a double side polishing apparatus is made of resin (carrier shown in Fig 1 as described in translation paragraph 718 the carrier is comprised of resin and Fig 6), an average contact angle with pure water of front and back surface of the carrier , which come into contact with the polishing pads, is 45 degrees or more an 60 degrees or less, and a difference in average contact angles between the front surface and the back surface is 5 or less. (Furthermore, inherently due to composition of prior art in Mizuno and the use of glass fibers with 50% or more exposure as shown in Figure 6, Mizuno’s prior art carrier would inherently have an average contact angle with pure water of front and back surface of the carrier , which come into contact with the polishing pads, is 45 degrees or more an 60 degrees or less, and a difference in average contact angles between the front surface and the back surface is 5 or less  )
Regarding claim 7, Mizuno discloses each and every limitation set forth in claim 6. Furthermore, Mizuno discloses the resinous carrier of the double sided polishing apparatus is the resin-stacked plate (Mizuno discloses the prior are is made of stacking and curing a woven glass fiber impregnated with an epoxy resin, Translation paragraph 718); and the resin-stacked plate has a hydrophilic fibrous (Mizuno discloses incorporating glass fibers impregnated with epoxy resin translation paragraph 718)
Regarding claim 8, Mizuno discloses each and every limitation set forth in claim 7. Furthermore, Mizuno discloses the hydrophilic fibrous base material of the resin-stacked plate has an exposed surface ratio of 50 percent or more (since the prior art disclosed by Mizuno does not have a fiber –free resin layer between or on the surface of the glass fiber layer as well as shown in Fig 6 therefore the hydrophilic fibrous base material of the resin stacked plate has an exposed surface ratio of 50 percent or more ).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, WO2015170556 in view of Pietsch, US20080233840.
Regarding claims 9-11,  Mizuno discloses a carrier for the double side polishing comprising a holding hole formed therein to hold a semiconductor silicon wafer  apparatus (Fig 1), wherein the carrier for a double side polishing apparatus is made of resin (carrier shown in Fig 1 as described in translation paragraph 718 the carrier is comprised of resin and Fig 6), an average contact angle with pure water of front and back surface of the carrier , which come into contact with the polishing pads, is 45 degrees or more an 60 degrees or less, and a difference in average contact angles between the front surface and the back surface is 5 or less. (Furthermore, inherently due to composition of prior art in Mizuno and the use of glass fibers with 50% or more exposure as shown in Figure 6, Mizuno’s prior art carrier would inherently have an average contact angle with pure water of front and back surface of the carrier , which come into contact with the polishing pads, is 45 degrees or more an 60 degrees or less, and a difference in average contact angles between the front surface and the back surface is 5 or less  ), the resinous carrier of the double sided polishing apparatus is the resin stacked plate (Mizuno discloses the prior are is made of stacking and curing a woven glass fiber impregnated with an epoxy resin, Translation paragraph 718); and the resin stacked plate has a hydrophilic fibrous base material impregnated with the resin.(Mizuno discloses incorporating glass fibers impregnated with epoxy resin translation paragraph 718), the hydrophilic fibrous base material of the resin stacked plate has an exposed surface ratio of 50 percent or more (since the prior art disclosed by Mizuno does not have a fiber –free resin layer between or on the surface of the glass fiber layer as well as shown in Fig 6 therefore the hydrophilic fibrous base material of the resin stacked plate has an exposed surface ratio of 50 percent or more ).
However even though it would have been obvious that Mizuno’s carrier would be incorporated in a double polishing apparatus , Mizuno fails to explicitly disclose upper and lower turn tables each having a polishing pad attached thereto; a slurry supply mechanism configured to supply a slurry between the upper and lower turn tables; the carrier being disposed between the upper and lower turn tables and comprising the holding hole formed therein to hold a semiconductor silicon wafer sandwiched between the upper and lower turn tables during polishing.
Pietsch teaches a method and apparatus for polishing plurality of wafers using a double sided polishing apparatus with a slurry supply ports 34  wherein a carrier 13 for holding plurality of wafers is sandwiched between two polishing surfaces. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the carrier disclosed by Mizuno to be used in a double polishing apparatus as disclosed by Pietsch since such modification would enable a wafer to rotatable be polished on both sides simultaneously reducing time and increasing efficiency of wafer production as it is old and well known in the art of semiconductor wafer production. 
Regarding claims 12-14, disposing a carrier for a double side polishing apparatus is made of resin (carrier shown in Fig 1 as described in translation paragraph 718 the carrier is comprised of resin and Fig 6), an average contact angle with pure water of front and back surface of the carrier , which come into contact with the polishing pads, is 45 degrees or more an 60 degrees or less, and a difference in average contact angles between the front surface and the back surface is 5 or less. (Furthermore, inherently due to composition of prior art in Mizuno and the use of glass fibers with 50% or more exposure as shown in Figure 6, Mizuno’s prior art carrier would inherently have an average contact angle with pure water of front and back surface of the carrier , which come into contact with the polishing pads, is 45 degrees or more an 60 degrees or less, and a difference in average contact angles between the front surface and the back surface is 5 or less  ), the resinous carrier of the double sided polishing apparatus is the resin stacked plate (Mizuno discloses the prior are is made of stacking and curing a woven glass fiber impregnated with an epoxy resin, Translation paragraph 718); and the resin stacked plate has a hydrophilic fibrous base material impregnated with the resin.(Mizuno discloses incorporating glass fibers impregnated with epoxy resin translation paragraph 718), the hydrophilic fibrous base material of the resin stacked plate has an exposed surface ratio of 50 percent or more (since the prior art disclosed by Mizuno does not have a fiber –free resin layer between or on the surface of the glass fiber layer as well as shown in Fig 6 therefore the hydrophilic fibrous base material of the resin stacked plate has an exposed surface ratio of 50 percent or more ).
However even though it would have been obvious that Mizuno’s carrier would be incorporated in a double polishing apparatus ,  Mizuno does not disclose  between upper and lower turn tables each having a polishing pad attached thereto; holding the semiconductor silicon wafer with a holding hole formed in the carrier for a double side polishing apparatus; and performing the double side polishing while supplying a slurry between the upper and lower turn tables.
Pietsch teaches a method and apparatus for polishing plurality of wafers using a double sided polishing apparatus with a slurry supply ports 34  wherein a carrier 13 for holding plurality of wafers is sandwiched between two polishing surfaces. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the carrier disclosed by Mizuno to be used in a double polishing apparatus as disclosed by Pietsch since such modification would enable a wafer to rotatable be polished on both sides simultaneously reducing time and increasing efficiency of wafer production as it is old and well known in the art of semiconductor wafer production.
Response to Arguments
Applicant's arguments filed 11/23/2021  have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Mizuno fails to disclose "an average contact angle with pure water of front and back surfaces of the carrier, which come into contact with the polishing pads, is 45° or more and 60° or less, and a difference in average contact angles between the front surface and the back surface is 5° or less” and  does not disclose the exposed surface ratio of the carrier surfaces.  Examiner respectfully disagrees. Due to ambiguity and broadness of the claimed invention the limitations of claim 6 in particular have been met by prior art example 3 of Mizuno. Applicant discloses incorporation of glass fiber impregnated with epoxy resin which Mizuno does therefore due to inherent hydrophilic properties associated with such material as disclosed by the current application the apparatus disclosed by Mizuno would inherently have similar properties "an average contact angle with pure water of front and back surfaces of the carrier, which come into contact with the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723